Citation Nr: 0821773	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Baltimore, Maryland, regional office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

There is a nexus between the veteran's current hepatitis C 
and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted only when a disability or 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs. 38 C.F.R. § 3.301(a). The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct. Where drugs are used to enjoy or experience their 
effects and the effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful misconduct. 38 
C.F.R. § 3.301(c)(3).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action. A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA. It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences. Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct. Willful misconduct will not be 
determinative unless the proximate cause of injury, disease 
or death. 38 C.F.R. § 3.1(n).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hepatitis C

The veteran contends that he was exposed to hepatitis C while 
working as a laundry specialist in Vietnam, and while serving 
in that capacity he was regularly exposed to blood-covered 
garments.  The veteran further contends that service exposure 
to hepatitis C resulted in his current disease.  

The veteran has also acknowledged other risk factors, 
including intravenous drug use (IV) from 1970 to 1985, 
unprotected sex with multiple partners, suffering from a 
sexually transmitted disease while in Vietnam, "exposure to 
blood by health care workers while in Hospital", and sharing 
razors while in service.

VA outpatient treatment records dated from January 2005 to 
June 2007 contain findings of Hepatitis C that had reportedly 
been confirmed by liver biopsy in 2004 and MRI conducted in 
July 2006.  The January 2005 and subsequent records show that 
the date of infection was estimated to be 1970.  It was noted 
that the veteran had a history of intravenous drug use from 
1970 to 1985, and exposure to blood while working in a 
laundry in Vietnam.  

On a VA general medical examination in January 2007, the 
veteran reported that his physician had told him that the 
current hepatitis C was most likely the result of some sort 
of sexual contact.

Analysis

VA has recognized that risk factors for hepatitis C include 
IV drug use, blood transfusions since 1992, hemodialysis, 
intranasal cocaine, high risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

The veteran has a current disability as he has been found to 
have hepatitis C.  The medical opinions are to the effect 
that the hepatitis infection occurred during service.  In 
estimating the date of onset, medical professionals have 
noted both intravenous drug use and exposure to blood while 
working at a laundry.  Service connection would be precluded 
if hepatitis was the result of drug use, but not if it was 
due to blood exposure or the other risk factors reported by 
the veteran.

There is no medical evidence in the record of which of the 
foregoing risk factors was more likely than the others to be 
the cause of the veteran's hepatitis C infection.  Resolving 
reasonable doubt in the veteran's favor, service connection 
for hepatitis C is granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hepatitis C is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


